Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 August 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1-3, 5-7, and 11-14
Claims 1-3, 5-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2011/0211797; “Bennett”) in view of Blazer et al. (2017/0031121; “Blazer”), further in view of in view of Chien, Ching-Kee (6,577,802; “Chien”), and further in view of Kalaitzidou et al. (Multifunctional polypropylene composites produced by incorporation of exfoliated graphite nanoplatelets, Carbon 45 (2007) 1446–1452; “Kalaitzidou”).

While Bennett discloses that the cladding can be coated with a polymer, Bennett, par. [0015], Bennett does not explicitly disclose an optical fiber ribbon comprising a plurality of cladding-strengthened glass optical fibers
However, Blazer discloses in figures 8 and 16 and paragraphs [0046] and [0054]-[0056] an optical cable 130 having a jacket 132 and optical fiber ribbons 70 having optical fibers 16 and a ribbon matrix 12. Blazer, pars. [0003] (“The ribbon body is formed from a flexible polymeric material such that the plurality of optical transmission elements are reversibly movable from an unrolled position in which the plurality of optical transmission elements are substantially aligned with each other to a rolled position.”) and [0056] [“In various embodiments, … cladding 24 defines the outer surface of optical fibers 16. In these embodiments, the inner surface of the innermost ribbon body layer contacts the outer surface of cladding 24.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bennett to comprise a ribbon having a plurality of cladding-strengthened glass optical fibers because then resulting configuration would facilitate coupling optical components. Blazer, par. [0002].
Further regarding claim 1, Bennett in view of Blazer does not explicitly disclose that the plurality of cladding-strengthened optical fibers have outer surfaces comprising glass or an inorganic material.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bennett in view of Blazer to use Chien’s silane-based adhesion-promoting layer as an outer layer because the resultant configuration would facilitate attaching a polymeric coating. Chien, col. 4, ll. 17-28.
Further regarding claim 1, while Bennett in view of Blazer and further in view of Chien discloses that the ribbon is formed from a flexible polymeric layer that directly contacts the outer surface of at least two of the plurality of cladding-strengthened glass optical fibers, Bennett in view of Blazer and further in view of Chien does not explicitly disclose that the polymeric layer is a protective coating layer.
However, Kalaitzidou discloses in Abstract multifunctional polymer composites comprising graphite nanoplatelets. Kalaitzidou, Abstract (disclosing xGnP-PP composites from polypropylene mixed with exfoliated graphite nanoplatelets).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bennett in view of Blazer and further in view of Chien that the polymeric layer is a protective xGnP-PP coating layer because the resulting configuration would exhibit low oxygen, carbon-dioxide, and water permeability Kalaitzidou, p. 1461 (“From a theoretical point of view the improved barrier properties are the result of the presence of impenetrable platelets with high aspect ratio that are homogeneously dispersed in the penetrable polymer matrix leading to an increase of the diffusant path length (tortuosity) and, consequently, a decrease of the gas permeability … Factors that strongly affect the barrier properties of composites are the aspect ratio, dispersion and orientation of the platelets, the platelet/polymer interface and the 
Regarding claims 2-3, 5-7, and 11-14, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bennett in view of Blazer and further in view of Chien, and further in view of Kalaitzidou, as applied in the rejection of claim 1, to comprise:
2. The optical fiber ribbon according to claim 1, the cladding comprises an inner cladding surrounding the core and an outer cladding surrounding the inner cladding, the outer cladding comprising the outer surface, the outer cladding further comprising the silica (SiO2) doped with an amount of titania (TiO2). Bennett, Figure 1, Table 1A, and related text.
3. The optical fiber ribbon according to claim 2, wherein the amount of titania is in the range from 5 wt% to 25 wt%. Bennett, Figure 1, Table 1A, and related text.
5. The optical fiber ribbon according to claim 1, wherein the outer surface comprises a hermetic sealing layer, the hermetic sealing layer comprising the inorganic material. Kalaitzidou, Abstract and Page 1461.
6. The optical fiber according to claim 5, wherein the hermetic sealing layer comprises a self-assembled monolayer (SAM), the self-assembled monolayer (SAM) comprising a silane. Chien, Figure 3 and Column 4, Lines 17-28.
7. The optical fiber according to claim 5, wherein the hermetic sealing layer comprises a carbon, the carbon having a randomly oriented graphite platelet structure or an amorphous graphite structure. Kalaitzidou, Abstract and Page 1461.

12. The optical fiber ribbon according to claim 1, wherein the common protective coating comprises a polymer, the polymer being a cured product of a curable coating composition. Kalaitzidou, Abstract and p. 1461 and Blazer, Figures 8 and 16 and Paragraphs [0046] and [0054]-[0056].
13. The optical fiber ribbon according to claim 1, wherein the common protective coating comprises a thermoplastic polymer having a melt temperature in the range of 160 0C to 260 0C and a melt viscosity in the range of 100 cP to 10,000 cP. Kalaitzidou, Abstract and Page 1461 and Blazer, Figures 8 and 16 and Paragraphs [0046] and [0054]-[0056].
14. A fiber ribbon cable, comprising: the optical fiber ribbon according to claim 1; and a cover assembly surrounding at least a portion of the optical fiber ribbon. Blazer, Figure 16.
because the resulting configurations would facilitate coupling optical components; Blazer, par. [0002]; would facilitate attaching a polymeric coating; Chien, col. 4, ll. 17-28; and would exhibit low oxygen, carbon-dioxide, and water permeability. Kalaitzidou, p. 1461.
Claims 4, 8-10, and 15-17
Claims 4 and 8-10, as dependent upon claim 1, independent claim 15, and claims 16 and 17, as dependent upon claim 15, are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2011/0211797; “Bennett”) in view of Blazer et al. (2017/0031121; “Blazer”), further in view of in view of Chien, Ching-Kee (6,577,802; “Chien”), and further in view of Kalaitzidou et al. (Multifunctional polypropylene composites produced by incorporation of .
Regarding claims 4 and 8-10, Bennett in view of Blazer and further in view of Chien, and further in view of Kalaitzidou does not explicitly disclose:
4. The optical fiber ribbon according to claim 2, wherein the outer cladding has a thickness in the range between 2 micron and 20 micron. 
8. The optical fiber according to claim 5, wherein the hermetic sealing layer has a thickness of less than 10 nanometers. 
9. The optical fiber according to claim 5, wherein the hermetic sealing layer has a thickness in the range from 10 nm - 10 microns. 
10. The optical fiber ribbon according to claim 1, wherein each cladding- strengthened glass optical fiber has an outer diameter DF in the range from 60 micron to 250 micron. 
However, Bickham discloses in figure 6 “an 8-fiber ribbon cable made from reduced diameter fibers,” the fibers comprising glass fibers with coatings sized such that the glass and coating diameters are “reduced to 80 and 125 microns, respectively.” Bickham, Abstract. 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bennett in view of Blazer and further in view of Chien, and further in view of Kalaitzidou to disclose:
4. The optical fiber ribbon according to claim 2, wherein the outer cladding has a thickness in the range between 2 micron and 20 micron. Bickham, Figure 6 and Abstract.

9. The optical fiber according to claim 5, wherein the hermetic sealing layer has a thickness in the range from 10 nm - 10 microns. Bickham, Figure 6 and Abstract. Kalaitzidou, Abstract and Page 1461
10. The optical fiber ribbon according to claim 1, wherein each cladding- strengthened glass optical fiber has an outer diameter DF in the range from 60 micron to 250 micron. Bickham, Figure 6 and Abstract. Kalaitzidou, Abstract and Page 1461
because the resulting configurations would facilitate using reduced diameter fibers to achieve high density multi-fiber interconnects. Bickham, Figure 6 and Abstract. 
Regarding claims 15-17, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bennett in view of Blazer and further in view of Chien, and further in view of Kalaitzidou, as applied in the rejection of claims 1-3, 5-7, and 11-14, in accordance with the teachings of Bennett in view of Blazer and further in view of Chien, further in view of Kalaitzidou, and further in view of Bickham, as applied in the rejection of claims 4 and 8-10, to comprise:
15. An optical fiber ribbon, Blazer, Figures 8 and 16 and Paragraphs [0046] and [0054]-[0056], comprising: 
a plurality of cladding-strengthened glass optical fibers, each of the cladding- strengthened glass optical fibers comprising a core surrounded by a cladding, the cladding comprising silica (SiO2) doped with an amount of titania (TiO2); Bennett, Figure 1, Table 1A, and related text.
 each of the cladding-strengthened glass optical fibers having a glass outer surface and a centerline, the outer surface comprising glass or an inorganic material; Kalaitzidou, Abstract and Page 1461 and Chien, Figure 3 and Column 4, Lines 17-28.
the plurality of cladding-strengthened glass optical fibers residing within a common protective coating that contacts each of the glass outer surfaces at least two of the plurality of cladding-strengthened glass optical fibers; Kalaitzidou, Abstract and Page 1461 and Chien, Figure 3 and Column 4, Lines 17-28.
the centerlines of adjacent cladding-strengthened glass optical fibers being separated by less than 150 microns. Bickham, Figure 6 and Abstract.
16. The optical fiber ribbon according to claim 15, wherein the centerlines of adjacent glass optical fibers are separated by less than 80 microns. Bickham, Figure 6 and Abstract.
17. The optical fiber ribbon according to claim 15, wherein the cladding comprises an inner cladding surrounding the core and an outer cladding surrounding the inner cladding, the outer cladding comprising the outer surface, the outer cladding further comprising the silica (SiO2) doped with an amount of titania (TiO2). Bennett, Figure 1, Table 1A, and related text.
because the resulting configurations would facilitate coupling optical components; Blazer, par. [0002]; would facilitate attaching a polymeric coating; Chien, col. 4, ll. 17-28; would exhibit low oxygen, carbon-dioxide, and water permeability; Kalaitzidou, p. 1461; and would facilitate using reduced diameter fibers to achieve high density multi-fiber interconnects. Bickham, Figure 6 and Abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883